DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-7
Claim(s) 1-7 is/are rejected.

Drawings
The drawings were received on 05/03/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2021, 10/22/2020, 06/13/2019, and 5/03/2019 have been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of copending Application No. 15812352. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-7 are anticipated by claims 8-20 of co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following table gives the comparison of instant claims and co-pending claims.
Instant Claims (U.S. App # 16402352)
Co-pending Claims (U.S App # 15812352)
Claim 1)
A method for predicting parking availability, the method comprising:
receiving, by a computer, a destination;
identifying, by the computer, one or more parking locations within a threshold distance of the destination; and



A computer program product for predicting parking availability, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising:
program instructions to receive a destination;

program instructions to predict parking availability at the one or more parking locations based on a crowd forecast model.


A method for predicting parking availability, the method comprising:
•	receiving, by a computer, a destination;
•	identifying, by the computer, one or more parking locations within a threshold distance of the destination; and
•	predicting, by the computer, parking availability at the one or more parking locations based on a crowd forecast model
Claim 15)
A computer system for predicting parking availability, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to receive a destination;
program instructions to identify one or more parking locations within a threshold distance of the destination; and
program instructions to predict parking availability at the one or more parking locations based on a crowd forecast model.

Claim 2)
The method of claim 1, further comprising:
receiving, by the computer, one or more user preferences; and 
wherein identifying the one or more parking locations within the threshold distance of the destination is based on the one or more user preferences.
Claim 9) 
The computer program product of claim 8, further comprising: 
program instructions to receive one or more user preferences; and
wherein the program instructions to identify the one or more parking locations within the threshold distance of the destination is based on the one or more user preferences.
Claim 2)

receiving, by the computer, one or more user preferences; and 
wherein identifying the one or more parking locations within the threshold distance of the destination is based on the one or more user preferences.


program instructions to receive one or more user preferences; and
wherein the program instructions to identify the one or more parking locations within the threshold distance of the destination is based on the one or more user preferences.


The method of claim 1,
wherein for a parking location of the one or more parking locations, the crowd forecast model correlates a number of mobile devices and a number of vehicles with a number of parking spaces.
Claim 10) 
The computer program product of claim 8,
wherein for a parking location of the one or more parking locations, the crowd forecast model correlates a number of mobile devices and a number of vehicles with a number of parking spaces.

Claim 3)
The method of claim 1,
wherein for a parking location of the one or more parking locations, the crowd forecast model correlates a number of mobile devices and a number of vehicles with a number of parking spaces.
Claim 17)
The computer system of claim 15, 
wherein for a parking location of the one or more parking locations, the crowd forecast model correlates a number of mobile devices and a number of vehicles with a number of parking spaces.

Claim 4)
The method of claim 3,
wherein the number of mobile devices is determined by comparing locations of one or more mobile devices with a location corresponding to the parking location.
Claim 11) 
The computer program product of claim 10, 
wherein the number of mobile devices is determined by program instructions to compare locations of one or more mobile devices with a location corresponding to the parking location.
Claim 4)
The method of claim 3,


The computer system of claim 17,


The method of claim 3, wherein the number of vehicles is determined by:
identifying, by the computer, features indicative of vehicle travel based on accelerometer, gyroscope, and global positioning system information associated with one or more mobile devices; and
determining, by the computer, whether the features indicative of vehicle travel begin or stop within the parking location.
Claim 12) 
The computer program product of claim 10, wherein the number of vehicles is determined
by:
program instructions to identify features indicative of vehicle travel based on
accelerometer, gyroscope, and global positioning system information associated with one or
more mobile devices; and
program instructions to determine whether the features indicative of vehicle travel begin or stop within the parking location.

Claim 5)
The method of claim 3, wherein the number of vehicles is determined by:
identifying, by the computer, features indicative of vehicle travel based on accelerometer, gyroscope, and global positioning system information associated with one or more mobile devices; and
determining, by the computer, whether the features indicative of vehicle travel begin or stop within the parking location.
Claim 19)
The computer system of claim 17, wherein the number of vehicles is determined by:
program instructions to identify features indicative of vehicle travel based on accelerometer, gyroscope, and global positioning system information associated with one or more mobile devices; and
program instructions to determine whether the features indicative of vehicle travel begin or stop within the parking location.

Claim 6)
The method of claim 3, wherein the number of available parking spaces is determined

applying, by the computer, image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces;
applying, by the computer, image and data processing techniques to one or more online resources detailing the parking location for references made to parking; and
applying, by the computer, data processing techniques to information retrieved from one or more mobile devices determined to be within the parking location.


program instructions to apply image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces;
program instructions to apply image and data processing techniques to one or more online resources detailing the parking location for references made to parking; and
program instructions to apply data processing techniques to information retrieved from one or more mobile devices determined to be within the parking location.


The method of claim 3, wherein the number of available parking spaces is determined
by at least one of:
applying, by the computer, image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces;
applying, by the computer, image and data processing techniques to one or more online resources detailing the parking location for references made to parking; and
applying, by the computer, data processing techniques to information retrieved from one or more mobile devices determined to be within the parking location.
Claim 20)
The computer system of claim 17, wherein the number of available parking spaces is determined by at least one of: 
program instructions to apply image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces;
program instructions to apply image and data processing techniques to one or more online resources detailing the parking location for references made to parking; and
program instructions to apply data processing techniques to information retrieved from one or more mobile devices determined to be within the parking location.
Claim 7)
The method of claim 1, further comprising:


The computer program product of claim 8, further comprising:



Regarding claims 1, 
Claim 1 of current application have same limitations as we find in claim 8 and 15 of co-pending application except claim 8 mentions computer-readable storage media (CRM) and claim 15 mentions computer-readable storage media (CRM) and processor to execute the program instructions. The inclusion of CRM and processor do not change the functional steps of the claims. Claim 1 of current application are anticipated by claim 8 and 15 of co-pending application. Therefore, claim 1 is rejected on the grounds of nonstatutory double patenting.

Regarding claims 2, 
Claim 9 is dependent on claim 8, claim 16 is dependent on claim 15 in co-pending application, whereas claim 2 is dependent on claim 1 in instant application. Claim 1 is already rejected in previous pages. Additional limitations of claim 2 are same as that of claim 9 and 16 of the co-pending application. Claim 2 of current application can be anticipated by claim 9 and 16 of co-pending application. Therefore, claim 2 is rejected on the grounds of nonstatutory double patenting.


Regarding claim 3, 
Claim 10 is dependent on claim 8, claim 17 is dependent on claim 15 in co-pending application whereas claim 3 is dependent on claim 1 in instant application. Claim 1 is already rejected in previous pages. Additional limitations of claim 3 is same as that of claim 10 and 17 of the co-pending application. Claim 3 of current application can be anticipated by claim 10 and 17 of co-pending application. Therefore, claim 3 is rejected on the grounds of nonstatutory double patenting.

Regarding claim 4, 
Claim 11 is dependent on claim 10, claim 18 is dependent on claim 17 in co-pending application, whereas claim 4 is dependent on claim 3 in instant application. Claim 3 is already rejected. Additional limitations of claim 4 are same as that of claim 11 and 18 of the co-pending application. Claim 4 of current application can be anticipated by claim 11 and 18 of co-pending application. Therefore, claim 4 is rejected on the grounds of nonstatutory double patenting.

Regarding claim 5, 
Claim 12 is dependent on claim 10, claim 19 is dependent on claim 17 in co-pending application, whereas claim 5 is dependent on claim 3 in instant application. Claim 3 is already rejected. Additional limitations of claim 5 are same as that of claim 12 and 19 of the co-pending application. Claim 5 of current application can be anticipated by claim 12 and 19 of co-pending application. Therefore, 5 is rejected on the grounds of nonstatutory double patenting.

Regarding claim 6, 
Claim 13 is dependent on claim 10, claim 20 is dependent on claim 17 in copending application, whereas claim 6 is dependent on claim 3 in instant application. Claim 3 is already rejected above. Additional limitations of claim 6 are same as that of claim 13 and 20 of the co-pending application. Claim 6 of current application can be anticipated by claim 13 and 20 of co-pending application. Therefore, claim 6 is rejected on the grounds of nonstatutory double patenting.

Regarding claim 7, 
Claim 14 is dependent on claim 8 in co-pending application, whereas claim 7 is dependent on claim 1 in instant application. Claim 1 are already rejected in previous pages. Additional limitations of claim 7 is same as that of claim 14 of the co-pending application. Claim 7 of current application can be anticipated by claim 14 of co-pending application. Therefore, claim 7 is rejected on the grounds of nonstatutory double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claim 1,
Step 1 Analysis: Claims 1 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 1 is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “by a/the computer”. For example, “A method for predicting…availability” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also develop a prediction model for predicting availability using the variables associated with parking availability. Similarly, the limitation “identifying…within a threshold distance of the destination” is also a mental process in which human mind can also identify parking locations with respect to the threshold distance from the destination if the parking data is provided. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Likewise, the limitation “predicting…crowd forecast model” is also a mental process in which human mind can also make a prediction of parking availability at parking location by making a judgement based on the relevant information available. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “by a/the computer” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Further, 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by a/the computer” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. Further the receiving step were considered to be extra-solution activities in Step 2A Prong 2, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As explained in MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network” relates to well-understood, routine and conventional activity (Berkheimer evidence). The claim is not patent eligible.

Regarding claim 2,
Step 1 Analysis: Claims 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 2 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “by a/the computer” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Further, “receiving…user preference” amounts to mere receiving data, which is a form of insignificant extra-solution activity. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by a/the computer” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. Further the receiving step were considered to be extra-solution activities in Step 2A Prong 2, and thus they are re-evaluated in Step 2B to determine if they are more than what is Berkheimer evidence). The claim is not patent eligible.

Regarding claim 3,
Step 1 Analysis: Claims 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 3 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “wherein for a parking…parking spaces” as drafted, relates to a mathematical concept group of abstract idea. A regression equation between predictor and response variable can be developed by finding a correlation between a number of mobile devices and number of vehicles. Accordingly the claim recites an abstract idea. 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 4,
Step 1 Analysis: Claims 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 4 is dependent claim of claim 3. Step 2A analysis for claims 3 is discussed in previous section. Each of the additional limitations (which are not part of claim 3) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, the limitation “wherein the number…parking location” as drafted, is a mental process, which relates to evaluation activity in which human mind can also find number of mobile devices if a location data of mobile devices at a parking location is provided. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 5,
Step 1 Analysis: Claims 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 5 is dependent claim of claim 3. Step 2A analysis for claims 3 is discussed in previous section. Each of the additional limitations (which are not part of claim 3) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “by a/the computer, accelerometer, gyroscope, and global positioning system”. For example, “where a number…one or more mobile devices” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also determine the number of vehicles if the accelerometer, gyroscope, and global positioning system data is 

Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “by a/the computer” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by a/the computer” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 6,
Step 1 Analysis: Claims 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 6 is dependent claim of claim 3. Step 2A analysis for claims 3 is discussed in previous section. Each of the additional limitations (which are not part of claim 3) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “by a/the computer”. For example, “wherein number of vehicles available…” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also determine the number of vehicles available given the image data of parking location,  data regarding mobile devices at parking location, and online data of parking locations is available. The claim falls within "mental process" grouping of abstract ideas.  Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “by a/the computer” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Also the limitations regarding “applying” are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by a/the computer” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.



Regarding claim 7,
Step 1 Analysis: Claims 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 7 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “by a/the computer”. For example, “refining… the parking location” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also refine the model as and when new data is available and/or doing the verification step of the model.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “by a/the computer” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by a/the computer” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sellschopp et al. (US 2014/0058711A1).

Regarding claim 1, Sellschopp teaches receiving, by a computer, a destination (Para 0055: “However, if the driver does input a destination, the system may request available parking space prediction information from the system server.” Driver provides a destination and receives the input.)
identifying, by the computer, one or more parking locations within a threshold distance of the destination (Para 0053: “In embodiments, system 300 may obtain available parking space information from any available recognized source, normalize the information obtained into a comparable basis for analysis and/or a consistent format for presentation, compile the results, and filter and/or rank available parking spaces near the destination in accordance with the preferences of the current driver, and present the results in an easy to understand format.” Para 0050: “The system may be operative to detect one or more thresholds, such as a parking price threshold, a distance from destination threshold, or the like, and take those factors into account in making recommendations.” System can identify and provide parking location within a threshold distance from the destination.)

and predicting, by the computer, parking availability at the one or more parking locations based on a crowd forecast model (Para 0008: “…prediction system may then use a parking availability model to analyze this data to generate parking availability information, predictions and advisories available for drivers.” Forecast or prediction model can predict parking availability at a desired parking location.).

Regarding claim 2, Sellschopp teaches the method of claim 1.
(Para 0059: “In an embodiment, a driver may input a preference for specific features of a preferred parking environment. The system may store those features as parking preferences…”)
and wherein identifying the one or more parking locations within the threshold distance of the destination is based on the one or more user preferences (Para 0035: “…system for obtaining information regarding a current need for a parking space, gathering parking information from a plurality of sources, optionally obtaining driver parking preference information, obtaining vehicle location information, analyzing these data, and providing information, predictions and notifications regarding parking availability for the driver to review.” Para 0050: “The system may be operative to detect one or more thresholds, such as a parking price threshold, a distance from destination threshold, or the like, and take those factors into account in making recommendations.” System identifying the parking location based on user preference and threshold distance from the destination.).

Regarding claim 3, Sellschopp teaches the method of claim 1.
Sellschopp also teaches wherein for a parking location of the one or more parking locations, the crowd forecast model correlates a number of mobile devices and a number of vehicles with a number of parking spaces (Para 0031: In accordance with an embodiment, at least some data may be provided to the parking availability information and prediction system using drivers' mobile phones… By doing so, a larger pool of data may be available to the system for analysis because the data may be gathered using functionality provided on mobile phones and using a mobile application running on the mobile phone to transmit the data to one or more servers for the a parking availability information and prediction system.” “GPS module may include map data, and the system may be operable to correlate the position data… The system may also include transceiver 335, operable to communicate directly or indirectly with parking facilities and/or other sources of information regarding parking space availability Alternatively, the transceiver may be operative to establish a Bluetooth®, wifi, near-field, or other data communication connection with the driver's cellular telephone (not shown) or the like.” Mobile phone location (at the parking area) can be obtained by the system. The data can contain mobile phone data from multiple drivers transmitted to the prediction system from the same area indicative of the vehicle position (position data of vehicles can also be obtained via GPS). All three data (number of mobile phones, number of vehicles, number of parking spaces via map) available to prediction system can be correlated by the model.).

Regarding claim 4, Sellschopp teach the method of claim 3.
Sellschopp also teaches wherein the number of mobile devices is determined by comparing locations of one or more mobile devices with a location corresponding to the parking location (Para 0031: “In accordance with an embodiment, at least some data may be provided to the parking availability information and prediction system using drivers' mobile phones rather than in-vehicle components, e.g., the driver's vehicle infotainment system. By doing so, a larger pool of data may be available to the system for analysis because the data may be gathered using functionality provided on mobile phones and using a mobile application running on the mobile phone to transmit the data to one or more servers for the a parking availability information and prediction system.” Para 0046: “…the system itself, or the system via an interface to a distinct vehicle navigation system, may still monitor where the car is parked, using GPS module 330 for location data for example.” Mobile devices are transmitting the data to prediction system. By gathering this data at the prediction system, number of mobile devices operating in the parking spot or parking location can be determined.).

Regarding claim 7, Sellschopp teaches the method of claim 1.
Sellschopp also teaches further comprising: refining, by the computer, the crowd forecast model by verifying the predicted parking availability through determining whether features indicative of vehicle movement exhibited by a mobile device associated with the received destination stop in the parking location (Para 0031: “…at least some data may be provided to the parking availability information and prediction system using drivers' mobile phones rather than in-vehicle components, e.g., the driver's vehicle infotainment system. By doing so, a larger pool of data may be available to the system for analysis because the data may be gathered using functionality provided on mobile phones and using a mobile application running on the mobile phone to transmit the data to one or more servers for the a parking availability information and prediction system.” Data from mobile device from the parking lot about parking availability is transmitted to the prediction system, which can be used by the system to refine or update the prediction model.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sellschopp (US 2014/0058711A1) in view of Nix (WO 2017192144 A1).

Regarding claim 5, Sellschopp teaches the method of claim 3.
Sellschopp also teaches wherein number of vehicles is determined by: global positioning system information associated with one or more mobile devices (Para 0040: “A global positioning system (GPS) module 330 may be included in the system that is operable to determine a geographic position of the vehicle, such as by communicating with a plurality of GPS satellites and triangulating the vehicle's position based on the satellites' respective positions.” GPS will provide the vehicle position data to the prediction system which can determine the number of vehicles in the specific location using this GPS data.)
and determining, by the computer, whether the features indicative of vehicle travel begin or stop within the parking location (Para 0033: “Following location of a parking spot and the driver parking and turning off his ignition, information indicating this behavior could be sent to the parking availability information and prediction system server(s)…” Para 0027: “When the driver approaches the destination, he slows down and looks for parking, which is an indication that the driver is looking for parking.” Prediction system uses the information regarding driving speed at the parking spot to determine if the vehicle has parked or still looking for parking.).
Sellschopp does not explicitly teach identifying, by the computer, features indicative of vehicle travel based on accelerometer, gyroscope.
Nix, however, teaches identifying, by the computer, features indicative of vehicle travel based on accelerometer, gyroscope (Para 0028: “…determine the positon and orientation of the host vehicle based on the output of a positioning sensor 213, for example. Examples of positioning sensors include mechanical sensors such as accelerometers, gyroscopes, inclinometers, image sensors such as cameras, and the like.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction system of Sellschopp with the accelerometer and gyroscope of Nix to identify velocity of the vehicle to help in the safe parking (Nix Para 0021, Para 0097).

Regarding claim 6, Sellschopp teaches the method of claim 3.
Sellschopp also teaches wherein the number of available parking spaces is determined by at least one of applying, by the computer, image and data processing techniques to one or more online resources detailing the parking location for references made to parking (Para 0018: “Depending on city and location, parking data may be made available online by a private parking lot or parking structure owner or operator, by a city in connection with city owned or regulated lots, on-street metered parking, etc.” Para 0038: “In operation, processor 310 fetches and executes instructions and information, and generates and transfers information to and from other resources coupled to or in data communication with the processor.” Para 0036: “In accordance with an alternative embodiment, the components are at least partially or completely included in a mobile processing device, e.g., a special purpose computer or a mobile phone of the driver” Number of parking spaces is determined by online information available in relevant websites. A data processing system is also included which can process data to and from other resources.)
applying, by the computer, data processing techniques to information retrieved from one or more mobile devices determined to be within the parking location (Para 0036: “In accordance with an alternative embodiment, the components are at least partially or completely included in a mobile processing device, e.g., a special purpose computer or a mobile phone of the driver.” Para 0038: “In operation, processor 310 fetches and executes instructions and information, and generates and transfers information to and from other resources coupled to or in data communication with the processor.” A data communication mechanism attached to the processer can help pass the data to processor to process. A mobile processing device is also included from which data can be transferred to computer system for further processing.).
Sellschopp does not explicitly teach applying, by the computer, image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces.
(Para 0113: “…comprising a front camera, a left side camera, a right side camera, a rear camera, a display, a positioning sensor; and an image processing device operatively connected to the cameras and to the display.” Para 0023: “The virtual camera position may combine data received from one or more real cameras (parts of the virtual camera position that are in view of the real camera) with virtual reality renderings of the host vehicle… In some examples, the view displayed via the display 208 may additionally include parking lot lane markings, curbs, traffic signs, traffic lights, pot holes, speed bumps, pedestrians, surrounding vehicles, and the like.” An image and data processing mechanism is connected with the camera. The camera can also provide images inclusive of the parking lot as shown in the above paras, which can show parking spaces available at any given point.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction system of Sellschopp with the image processing of parking spaces of Nix to understand the parking status, condition, safety, and availability at parking lot (Nix Para 0023).

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
04/01/2021
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123